DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are pending. 

Election/Restriction
Claim(s) 16-17 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.

Claim objections
Claim 21 is objected to because of the following informalities:  duplicate word “distance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b), or the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6, 9-12, 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "acoustical microphone".  There is insufficient antecedent basis for this limitation in the claim.

With respect to claims 9-11, it is not clear where the “estimate of loop gain” is being calculated relative to Figure 6A.
Regarding claim 12, the phrase “e.g. frontal…,” and “e.g. sounds…,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrase “e.g. a filter bank…,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,  is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Petersen et al (US Publication No. 20170180879).  
Regarding claim 1, 6, 8, Petersen teaches a hearing device (fig. 5B) configured to be worn by a user, the hearing device comprising two or more input transducers (IUa, IUb), where said two or more input transducers, during use of the hearing device, are arranged with a distance 

  	Regarding claim 2, Petersen teaches a hearing device according to claim 1, wherein the  directional algorithm (BFU) is configured to emphasize sound from one direction and to suppress sound from other directions (para. 0112, cancellation). 
 
Regarding claim 3, Petersen teaches a hearing device according to claim 1, further comprising one input microphone (IUb), adapted for being located in the ear canal (ITE), and at least one input microphone (IUa), adapted for being located behind the ear (BTE).  

 	Regarding claim 4, Petersen teaches a hearing according to claim 1, wherein said two or more input transducers (IUa, IUb) includes one microphone located in or at an earpiece and another located elsewhere on the body, e.g. at or behind an ear.  

 	Regarding claim 5, Petersen teaches a hearing device according to claim 1, further comprising a loudspeaker (OT).  

 	Regarding claim 12, Petersen teaches a hearing device according to claim 1, wherein the directional system (BFU) provides a directional pattern designed to emphasize sound from one direction, e.g. frontal, and to suppress sound from other directions, e.g. sounds from behind (para. 0112, cancellation).  


 	Regarding claim 14, Petersen teaches a hearing device according to claim 1, further comprising a BTE-part (BTE) adapted to be worn at or behind an ear of a user, and an ITE-part (ITE) adapted to be located at or in an ear canal of the user, and wherein at least one input transducer (IUa) is located in the BTE-part, wherein another input transducer (IUb) is located in the ITE-part.  

 	Regarding claim 15, Petersen teaches a hearing device according to claim 1, further comprising a time to time-frequency conversion unit, e.g. a filter bank or a Fourier transformation unit, allowing the processing of signals in the time- frequency domain (para. 0032, time frequency domain).  

	Regarding claim 18, Petersen teaches a hearing device according to claim 1 configured to adaptively estimating said distance (para. 0012, update estimates).  

 	Regarding claim 19, Petersen teaches a hearing device according to claim 1 being constituted by or comprising a hearing aid (ITE, BTE), a headset, or an active ear protection device or a combination thereof.  



 	Regarding claim 22, Petersen teaches the apparatus capable of performing the method according to claim 19, comprising adaptively estimating said distance (para. 0012, update estimates).  

Allowable Subject Matter
Claims 7, 9-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 25, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653